Title: To Thomas Jefferson from George Odenheimer, 2 December 1808
From: Odenheimer, George
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia, 2nd. December, 1808.
                  
                  Information has been presented to me, on Tuesday Evening, 29th. November 1808.— The British were Endeavouring to Sail, or, were a Sailing from Halifax, (Great-Britain) to attack New-York, and were they Successful in taking New-York; it is expected they will Sail up the East-River, to South-Amboy, and from there Endeavour to March to Burlington, & cross the Delaware, to effect a March to Philadelphia.— Sir I wish You could communicate to me (Instant) the Declaration of War by Congress, against Great-Britain; in Philadelphia, at No. 122. North-Third-Street, near Race–Street.
                  Sir—Your Most Obedient, Humble Servant—
                  
                     George Odenheimer, Printer.
                  
                  
                  
   A Fleet Armed, and with Troops.
                     

               